DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 TAMBURELLO MARQUIS GRAHAM,
                          Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-870

                              [July 12, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton,
Judge; L.T. Case No. 50-2009-CF-014160-AXXX-MB.

  Tamburello Marquis Graham, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.